Citation Nr: 0509929	
Decision Date: 04/05/05    Archive Date: 04/15/05	

DOCKET NO.  00-10 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a left 
ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from April 1951 to April 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

A July 2004 Board decision determined that new and material 
evidence had been received to reopen the claim of entitlement 
to service connection for residuals of a left ankle injury, 
and remanded the appeal for additional development.  



FINDING OF FACT

The veteran does not currently have a left ankle disability, 
including arthritis, that is related to active service.


CONCLUSION OF LAW

Residuals of a left ankle injury were not incurred in or 
aggravated during active service, and arthritis may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3,307, 3.309 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

When a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service, 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

A June 1996 response from the National Personnel Records 
Center reflects that the veteran's service medical records 
were most likely destroyed in a July 1973 fire and cannot be 
reconstructed.  Surgeon General Office records were provided.  
The Surgeon General Office record reflects that in March 1952 
the veteran sustained a muscle strain of the fascia of the 
thigh during parachuting.  He was hospitalized for six days.  

The report of the veteran's March 1954 service separation 
examination reflects no complaint, finding or treatment with 
respect to the veteran's left ankle.  The examination 
reflects that his lower extremities were normal.  The 
separation examination report will be accorded large 
probative weight because it is contemporaneous with events 
occurring during the veteran's active service.

The veteran's report of separation, DD Form 214, reflects 
that his badges included the Parachute Badge, and that he had 
basic airborne training in August and September 1951.  

An April 1974 private treatment record reflects that the 
veteran complained of left foot and ankle pain.  It indicates 
that he was seen in 1972 when a gout diagnosis was made.  
X-rays of the left foot indicated no evidence of recent 
fracture or other bony abnormality and soft tissues were 
unremarkable.  

The report of an April 1995 X-ray of the veteran's left ankle 
reflects that there was no evidence of acute injury, but 
there was evidence of old injury.  A June 1996 private 
treatment record refers to an April 1995 X-ray of the 
veteran's left ankle and indicates that there was soft tissue 
calcification at that time.  A June 1996 private treatment 
record and private report of X-ray of the left ankle reflects 
that X-ray revealed no abnormality, and the veteran's 
examination at that time was entirely normal with full range 
of motion of the ankles.  

The report of a July 1996 VA orthopedic examination reflects 
that the veteran reported that he was injured in an 
operation's jump in 1952.  He reported that the right thigh 
was injured at that time.  The veteran also complained of 
swelling and stiffness of both ankles for several years.  No 
diagnosis with respect to the left ankle was offered.  

The report of a July 2003 VA orthopedic examination reflects 
that the examiner believed that the veteran was a paratrooper 
for more than 20 years and had more than 200 jumps.  The 
diagnoses included history of arthralgia of the ankles and 
the examiner commented that the veteran had degenerative 
joint disease of both ankles, most probably a combination of 
post-traumatic and exercise-induced arthritis in the past.  
With consideration that the evidence clearly indicates that 
the veteran had three years of active service, not 20, and 
that the veteran reported, in a September 1996 signed 
statement, that he had 28 jumps as a paratrooper, the Board 
concludes that the July 2003 opinion, with respect to 
degenerative joint disease of the ankles being a combination 
of post-traumatic and exercise-induced arthritis, is based 
upon an inaccurate factual basis where the examiner believed 
that the veteran had been a paratrooper for more than 20 
years and had more than 200 jumps.  Where an opinion is based 
upon an inaccurate factual history it does not have probative 
value.  Therefore, the Board will accord no probative weight 
to the opinion contained in the July 2003 VA examination.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993).  

The report of an August 2004 VA examination reflects that the 
veteran's medical records and claims file were available and 
reviewed.  The report reflects that the examiner was familiar 
with the veteran's service history, as well as post service 
history.  The diagnoses included degenerative joint disease 
of the left ankle that was mild.  The examiner commented that 
there was no evidence of arthritis in 1974, 20 years after 
his military service.  If the veteran's arthritis of the 
ankle was due to trauma, X-rays would have shown degenerative 
or traumatic changes by 1974.  Chondrocalcinosis first 
appeared in 1988.  The examiner commented that 
chondrocalcinosis is not caused by trauma, but is genetic.  
The examiner believed that the veteran's left ankle pain, 
since 1972, was due to gout or pseudo-gout and degenerative 
changes appeared later per X-rays.  This opinion will be 
accorded very large probative weight because it reflects that 
the examiner was familiar with the veteran's accurate medical 
as well as service history, and because the examiner provided 
an explanation for the conclusion reached, with the 
explanation analyzing the history of the development of 
findings with respect to the veteran's left ankle.  

A January 2005 statement from a private physician reflects 
that the veteran had complaints of left ankle pain with 
difficulty walking.  It reflects diagnoses that include 
post-traumatic degenerative joint disease of the ankle 
secondary to jumping during the war.  This evidence will be 
accorded small probative weight because it does not reflect 
that the private physician had access to the veteran's claims 
file or medical records beyond current treatment records.  
Further, it does not indicate that the private physician was 
familiar with the symptoms that developed in the veteran's 
left ankle over the years and provides no analysis with 
respect to the conclusion reached.  

The veteran has, in statements, as well as during a June 2000 
hearing at the regional office, indicated his belief that his 
current left ankle disability is related to his active 
service.  However, the veteran as a lay person, is not 
qualified to offer a medical diagnosis or medical etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, his opinion with respect to the etiology for his 
currently manifested left ankle disability will not be 
accorded any probative weight.  

On the basis of the above analysis with respect to the 
probative weights assigned to the various evidence there is 
no competent medical evidence of any probative weight which 
reflects that the veteran had arthritis of the left ankle, or 
any chronic disability of the left ankle during his active 
service.  There is competent medical evidence of large 
probative weight which reflects that the veteran had no 
disability of his left ankle at the time of his separation 
from active service.  Therefore, a preponderance of the 
evidence is against a finding that the veteran had any 
chronic disability of the left ankle, including arthritis, 
during his active service.  Further, there is no competent 
medical evidence indicating that the veteran had arthritis of 
his left ankle within one year of discharge from active 
service.  There is competent medical evidence indicating that 
he did not have arthritis of the left ankle until many 
decades after his active service.  Accordingly, a 
preponderance of the evidence is against a finding that the 
veteran had arthritis of the left ankle within one year of 
discharge after his active service.  

There is competent medical evidence of small probative weight 
indicating that the veteran's current arthritis of the left 
ankle is related to trauma the veteran sustained during 
parachute jumps during his active service.  There is 
competent medical evidence of very large probative weight 
which indicates that the veteran's currently manifested 
arthritis of the left ankle is not related to the veteran's 
active service, including any trauma he sustained during 
parachute jumps while in active service.  Therefore, a 
preponderance of the evidence is against a finding that any 
current disability of the left ankle, including arthritis, is 
related to the veteran's active service.  

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b)(c) (2004).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  However, where, as 
here, that notice was not provided at the time of the initial 
AOJ decision the appellant has the right to VCAA content 
complying notice and proper subsequent VA process.  

The Board finds that the appellant has been provided VCAA 
content complying notice and proper subsequent VA process.  
Here, the VCAA had not yet been enacted at the time of the 
initial AOJ decision in December 1999.  However, VCAA notice 
has been provided to the veteran via May 2003 and July 2004 
letters, as well as a March 2004 statement of the case 
providing the veteran with VCAA implementing regulations.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, it would have been impossible to have 
provided the notice prior to the initial adjudication because 
the VCAA had not yet been enacted.  Further, the content of 
the notices provided to the veteran has fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  In May 2003 the veteran 
submitted a statement indicating that he had provided all 
information.  In April 2004 he submitted a statement 
indicating that he had no further evidence.  In December 2004 
he submitted another statement indicating that he had no 
other information.  In February 2005 he submitted the January 
2005 doctor statement.  In the February 2005 statement he 
waived regional office consideration of the January 2005 
statement.  For these reasons, to decide the appeal would not 
be prejudicial error to the veteran.  

All that VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a), all questions of any matter under which 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for appellant's benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a preinitial adjudication notice 
constitutes harmless error, especially since an RO 
determination that is "affirmed" by the Board is subsumed by 
the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  In this case, each of the four 
content requirements of a VCAA notice has been fully 
satisfied.  

With respect to the VA's duty to assist, the RO has properly 
obtained or properly requested all VA and private evidence 
identified by the appellant.  With respect to service medical 
records, the Surgeon General Office records have been 
obtained and remaining service medical records have been 
indicated to be fire related.  This was confirmed, in 
response to further requests by the RO, by the National 
Personnel Records Center in August 2001.  The veteran has 
been afforded VA examinations and a personal hearing.  VA and 
private treatment records have been obtained.  Further, the 
veteran has indicated that he has no further evidence to 
submit.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage of this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.  


ORDER

Service connection for residuals of a left ankle injury is 
denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


